Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“interruption unit’ in claims 1-5 and 8 (specification figs. 1 and 2, paragraph [0028]-[0029])
“determination unit” in claims 4-5 (specification fig. 3, paragraph [0043]).
“control unit” in claim 8 (specification fig. 1, paragraph [0024]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jaclyn A. Schade on May 20, 2022.
The application has been amended as follows: 
Replace claim 1 as follows:
A notification device, comprising: 
a notification line for notifying an upper-level device that a door is closed; 
a door switch allowing the notification line to be in a signal transmitted state when the door is closed and allowing the notification line to be in a signal interrupted state when the door is opened; and 
an interruption unit allowing the notification line to be in the signal interrupted state when an abnormality of the door switch is detected;
wherein the interruption unit includes: 
a first branch branched from the notification line on one side of the notification line with reference to the door switch; 
a first determination relay causing the first branch to be in a signal transmitted - 35 -Attorney Docket No. 021970-0506694 state or a signal interrupted state; 
a second branch branched from the notification line on the other side of the notification line with reference to the door switch; 
a second determination relay causing the second branch to be in a signal transmitted state or a signal interrupted state; and 
a determination unit determining that the door switch is stuck while the door switch keeps causing the notification line to be in the signal transmitting state when the first determination relay causing the first branch to be in the signal transmitted state, the second determination relay causing the second branch to be in the signal transmitted state, the door is opened, and a signal is supplied via the first branch and the second branch.
Cancel claim 4.
Amend preamble of claim 5 as follows:
Replace “The notification device of claim 4” with --The notification device of claim 1--. 
Replace claim 8 as follows:
A door opening-closing device, comprising: 
a driving device driving a door to be opened and closed; 
a control unit controlling the driving device; and 
a notification device, 
wherein the notification device includes: 
a notification line for notifying an upper-level device that the door is closed;
- 37 -Attorney Docket No. 021970-0506694 	a door switch allowing the notification line to be in a signal transmitted state when the door is closed and allowing the notification line to be in a signal interrupted state when the door is opened; and 
an interruption unit allowing the notification line to be in the signal interrupted state when an abnormality of the door switch is detected;
wherein the interruption unit includes: 
a first branch branched from the notification line on one side of the notification line with reference to the door switch; 
a first determination relay causing the first branch to be in a signal transmitted - 35 -Attorney Docket No. 021970-0506694 state or a signal interrupted state; 
a second branch branched from the notification line on the other side of the notification line with reference to the door switch; 
a second determination relay causing the second branch to be in a signal transmitted state or a signal interrupted state; and 
a determination unit determining that the door switch is stuck while the door switch keeps causing the notification line to be in the signal transmitting state when the first determination relay causing the first branch to be in the signal transmitted state, the second determination relay causing the second branch to be in the signal transmitted state, the door is opened, and a signal is supplied via the first branch and the second branch.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art discloses or suggests a notification device and door opening-closing device comprising an interruption unit allowing a notification line to be in the signal interrupted state when an abnormality of a door switch is detected, wherein the interruption unit includes: a first branch branched from the notification line on one side of the notification line with reference to the door switch; a first determination relay causing the first branch to be in a signal transmitted - 35 -Attorney Docket No. 021970-0506694 state or a signal interrupted state; a second branch branched from the notification line on the other side of the notification line with reference to the door switch; a second determination relay causing the second branch to be in a signal transmitted state or a signal interrupted state; and a determination unit determining that the door switch is stuck while the door switch keeps causing the notification line to be in the signal transmitting state when the first determination relay causing the first branch to be in the signal transmitted state, the second determination relay causing the second branch to be in the signal transmitted state, the door is opened, and a signal is supplied via the first branch and the second branch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
Inatama (US Pub 2015/0059247) discloses a door control device comprising door/open control portion, a door close detection switch and a door close obstacle detection portion (see fig. 1).
Kikuchi (US Pub 2014/0335771) discloses a door open/close determination unit 33 determines that a signal from door switch 43 is abnormal (see paragraphs [0049] and [0057]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683